--------------------------------------------------------------------------------

Exhibit 10.15




LOAN AMENDING AGREEMENT




This Agreement dated effective as of the 8th day of June, 2009.




BETWEEN:




DYNAMIC GOLD CORP., a company organized in accordance with the laws of the State
of Nevada (hereinafter called the “Borrower”)




- and –




TIM COUPLAND, an individual, residing in the Province of British Columbia
(hereinafter called the “Lender”)




WHEREAS:




1.

Borrower and Lender are parties to a loan agreement dated January 8, 2008 (the
“Loan Agreement”); and




2.

Borrower and Lender wish to amend the Loan Agreement;




NOW THEREFORE, in consideration of the sum of $10.00 now paid by each party to
the other (the receipt and sufficiency of which is conclusively acknowledged)
and the mutual premises contained herein, the parties hereby agree as follows:




1.

Initially capitalized terms and expressions used herein not otherwise defined
herein shall have the meanings ascribed thereto in the Loan Agreement, and in
addition thereto “Amending Agreement” means this agreement amending the Loan
Agreement.




2.

Recital paragraph 1 of the Loan Agreement is deleted in its entirety and
replaced by the following:




“The Lender has agreed to lend to the Borrower and the Borrower has agreed to
borrow from the Lender, the principal amount of U.S. $125,000 on the terms and
subject to the conditions contained herein.”




3.

Paragraph (m) of the Definition section of the Loan Agreement is deleted in its
entirety and replaced by the following:




“ “Loan” means a loan from the Lender to the Borrower in the aggregate principal
amount of U.S. $125,000, of which $10,000 was advanced by the Lender to the
Borrower on December 8, 2006, $10,800 was advanced by the Lender to the Borrower
on March 31, 2007, $10,000 was advanced by the Lender to the borrower on April
3, 2007, $19,200 was advanced by the Lender to the borrower on December 21,
2007, $25,000 was advanced by the Lender to the Borrower on January 8, 2008,
$15,000 was advanced by the Lender to the Borrower on May 24, 2008, 2008,
$10,000  was advanced by the Lender to the Borrower on August 14, 2008, $15,000
was advanced by the Lender to the Borrower on September 16, 2008 and $10,000 was
advanced by the Lender to the Borrower on June  8, 2009.  The principal amount
outstanding under the Loan from time to time shall be evidenced by the
Promissory Note;”





--------------------------------------------------------------------------------

4.

Section 2.1 of the Loan Agreement is deleted in its entirety and replaced by the
following:




“The Lender agrees to lend to the Borrower and the Borrower agrees to borrow
from the Lender a Loan in the principal amount of up to U.S. $125,000, which
Loan shall be repayable in accordance with the terms of this Agreement. The
outstanding principal amount due and payable from the Borrower to the Lender
pursuant to the Loan from time to time shall be evidenced by a Promissory Note
or Promissory Notes delivered by the Borrower to the Lender at the time of any
advance or advanced from the Lender to the Borrower.  The Borrower hereby
acknowledges receipt on: (i) December 8, 2006 of the principal amount of
$10,000; (ii) March 31, 2007 of the principal amount of $10,800; (iii) April 3,
2007 of the principal amount of $10,000; (iv) December 21, 2007 of the principal
amount of $19,200; (v) January 8, 2008 of the principal amount of $25,000; (vi)
May 24, 2008 of the principal amount of $15,000; (vii) August 14, 2008 of the
principal amount of $10,000; (viii) September 16, 2008 of the principal amount
of $15,000;  and (ix) June 8, 2009 of the principal amount of $10,000; advanced
by the Lender and forming part of the Loan.”







5.

The Loan Agreement shall continue in full force and effect in accordance with
its terms save and except as expressly amended by this Amending Agreement.




6.

The Loan Agreement, as amended by this Fifth Amending Agreement, is hereby
ratified and confirmed.




7.

This Amending Agreement shall enure to the benefit of and be binding upon the
parties and their respective heirs, successors, administrators and permitted
assigns.




8.

Each of Borrower and Lender agrees to make, do and execute or cause to be made,
done and executed all such further and other things, acts, deeds, documents,
assignments and assurances as may be necessary or reasonably required to carry
out the intent and purpose of the Loan Agreement, as amended by this Amending
Agreement, fully and effectually.




9.

This Amending Agreement may be executed in one or more counterparts by the
parties hereto, each of which shall be deemed an original but all of which
together shall constitute one agreement.





- 2 -




--------------------------------------------------------------------------------




IN WITNESS WHEREOF this Amending Agreement has been signed by a duly authorized
officer of each of the parties in that behalf.




/s/

Robert Hall

 

/s/ Tim Coupland

Witness to signature of Tim Coupland

 

TIM COUPLAND




Name:




Robert Hall

 

 




Address:




506-675 West Hastings Street

 

 

 




Vancouver, BC, V6B 1N2

 

 

 







 

 

 

 

 

DYNAMIC GOLD CORP.




 

 

Per:

/s/ Gord Steblin

 

 

 

Authorized Signature











- 3 -




--------------------------------------------------------------------------------